           Case 1:19-cv-11397-VM Document 49 Filed 10/09/20 Page 1 of 1


____________________

BROWN                        THE BROWN LAW FIRM        450 WEST KENNEDY BLVD       P: 732.370.3000
                                                       LAKEWOOD, NJ 08701          F: 732.370.2100
                                                       ____________________                   10/9/2020
                              Samuel Zev Brown         www.sambrownlaw.com         NJ.PA.NY
                              sam@sambrownlaw.com


                                                     October 9, 2020



Sent Via Email: chambersnysdmarrero@nysd.uscourts.gov
The Honorable Victor Marrero, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

         Re:    BHYS Sales, Inc. v. P&R Packaging, et als
                Civil Action No.: 1:19-cv-11397 (VM)

Dear Judge Marrero:

      This firm represents Defendants/Third-Party Plaintiff 123 Deals from A to Z, LLC, and
Defendant Raphael Badouch in the above-referenced matter.

        There is a telephonic case management conference scheduled with Your Honor for today,
October 9, 2020, at 4:00 p.m. I respectfully request an adjournment of this conference as I am out
of the office for the Jewish holiday of Sukkot. Please be advised that counsel for Plaintiffs, Adam
Engel, Esq., joins in this adjournment request. We both have reviewed our calendars and are
available on Friday, October 23, 2020, for this case management conference.

       I apologize for any inconvenience this adjournment has caused to Your Honor. Thank you
for your time and attention to this matter and we will look out for a rescheduling notice from the
Court.

                                                            Respectfully submitted,

                                                            /s/ Samuel Z. Brown_____
                                                            Samuel Z. Brown, Esq.

LL:ljm
                                              The request is granted. The case
                                              management conference scheduled for today,
cc:      Adam E. Engel, Esq. (via email)      October 9, 2020 is adjourned until October
                                              23, 2020 at 11 a.m.


                                                10/9/2020
